PER CURIAM.
We grant the petition for writ of certio-rari and quash the order, as amended, granting the motion to dissolve petitioners’ notice of lis pendens. Hallmark Builders, Inc. v. Hickory Lakes of Brandon, Inc., 458 So.2d 45 (Fla. 2d DCA 1984).
This quashal shall be without prejudice to respondents’ right to prove at any future hearing that such lis pendens is inappropriate. Cacaro v. Swan, 394 So.2d 538 (Fla. 4th DCA), petition for review dismissed, 402 So.2d 608 (Fla.1981).
GRANTED.
HERSEY, CJ., and WALDEN and STONE, JJ., concur.